DETAILED ACTION
The action is responsive to the amendment filed on 02/12/2021. Claims 1-22 are pending in the case. Claims 1, 8 and 10 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Keränen et al. (US Patent Pub No. 20110252317 A1) discloses a first device presenting a zoomed out view of webpage content with a superimposed border where the content within the border is displayed in a zoomed in view on second display and where drag and drop input can used to move the border and change the zoomed in content displayed on the second display.
Tsuda et al. (US Patent Pub. No. 20130167070 A1) discloses panning video from a first zoomed in portion to a second zoomed in portion in response to user input.
Ahmed et al. (US Patent Pub. No. 20060050090 A1) discloses panning video content in temporal sequence by first displaying a first zoomed in portion and then performing a moving pan in concert with user input until the input is complete.
Hwang et al. (US Patent Pub. No. 20160057494 A1) discloses displaying video content on a ultra high definition television display where the television can be controlled to display multiple zoomed in views of the video content.
King et al. (US Patent Pub. No. 20150124171 A1) discloses panning specially formatted panoramic video in an A-B configuration using jquery.
Kikuchi et al. (US Patent Pub. No. 20100302130 A1) discloses a plurality of selectors arranged in a layout where each selector is established by an image from an image supply device and where a 
Feldman et al. (US Patent Pub. 20140035855 A1) discloses audio selectors corresponding to respective content and user input to choose a particular selector and control an external display to play the audio associated with the content.
Hayes et al. (US Patent Pub. 20120131458 A1) discloses a flicking gesture on a piece of content in order to control an external display to display the flicked content in full-screen.
Hautala (US Patent Pub. 20120198386 A1) discloses performing a pinching touch gesture on full-screen displayed content in order to shrink the content and display the shrinked content alongside other content in a multi-window view.
DeLuca (US Patent Pub. 20140145969 A1) discloses different selectors corresponding to different display screens and where content can be dragged to a particular selector in order to be displayed on a particular display screen.
Choi (US Patent Pub. 20140033127 A1) discloses visually distinguishing a selected GUI element by making the element larger in size.
However the features of causing a selector corresponding to a respective video window of a first display device to become larger than other display selectors in response to a control device controlling the first display device, using a jquery library to command a controller of a display device to pan generic video content and an indicator for panning and zooming video alongside a plurality of main selectors established by a video feed when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171